This is an appeal from the order of the district court of Caddo county sustaining a motion to quash the accusation against defendant. Defendant was a member of the board of county commissioners of Caddo county Okla., and as such the grand jury returned an accusation against him seeking his removal from office, to which accusation defendant's motion to quash was sustained.
Since the appeal has been lodged in this court, the defendant has died.
The only purpose to be accomplished in said cause would be the removal of defendant from office.
The death of defendant eliminates any necessity of further proceedings in said cause, and the same is hereby dismissed and abated.
LESTER, C. J., CLARK, V. C. J., and RILEY, HEFNER, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. ANDREWS, J., absent.